Citation Nr: 0724517	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-17 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected depressive disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision, in 
which the RO granted service connection for, and awarded a 30 
percent rating for, depressive disorder, effective May 14, 
2001.  The veteran has filed a timely appeal.  In March 2007, 
the veteran testified during a video conference hearing 
before the undersigned Acting VLJ.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities). 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The service-connected depressive disorder is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas, due to symptoms such as suicidal 
ideation, and an inability to establish and maintain 
effective relationships.




CONCLUSION OF LAW

The criteria for the assignment of an initial 70 percent 
evaluation for the service-connected depressive disorder have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including 
Diagnostic Code 9435 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an August 2001 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for chronic adjustment disorder and a personality 
disorder, as well as what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  The January 2002 rating decision 
reflects the initial adjudication of the claim after issuance 
of that letter.  Hence, the August 2001 letter-which meets 
the first three of Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirements.  While the veteran has not been explicitly 
advised to provide any evidence in his possession that 
pertains to his claim, the claims file reflects that the 
veteran has submitted evidence in support of this claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).

A March 2006 post-rating letter informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  The May 
2006 SOC informed the appellant of the particular disability 
rating governing his service-connected disability.  After 
issuance of each notice described above, and opportunity for 
the appellant to respond, the May 2006 SOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield, supra; see also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports, outpatient 
treatment records from the VA Medical Center (VAMC) in White 
River Junction, Vermont, and transcripts of the veteran's 
hearings before the DRO and the Board.  

The Board notes that there is evidence in the file that the 
RO did make an unsuccessful effort to obtain copies of the 
veteran's Social Security Supplemental Income (SSSI) 
application medical file from the Social Security 
Administration (SSA).  The Board finds that the RO made 
sufficient effort in this regard, as documented in the claims 
file, and that no further action is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Initial Rating for Depressive Disorder

At present, the RO has evaluated the service-connected 
depressive disorder at the 30 percent rate under 38 C.F.R. 
§ 4.130, Diagnostic Code 9435, effective from May 14, 2001.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO rated depressive disorder pursuant to Diagnostic Code 
9435 for a mood disorder, not otherwise specified.  The Board 
notes that a major depressive disorder would be rated 
pursuant to Diagnostic Code 9434.  However, all mental 
disorders are rated under the same general rating formula.  
Therefore, the difference between rating the veteran's mental 
disability under DC 9434 or 9435 is immaterial for our review 
purposes.

Under 38 C.F.R. § 4.130, Diagnostic Code 9435, a mood 
disorder not otherwise specified, which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.

A 50 percent disability evaluation encompasses a mood 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted for a mood 
disorder manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is warranted for a mood 
disorder which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

The Board has reviewed the evidence of record and finds that 
the current 30 percent evaluation does not adequately 
contemplate the veteran's current depressive disorder.

This is particularly evident from the veteran's private and 
VA examinations in 2005 and his testimony before a video 
conference Board hearing in 2007.

The June 2005 private psychological evaluation of the veteran 
by Dr. F.L., a clinical psychologist, was undertaken at the 
request of the veteran's attorney.  The veteran presented as 
a slender 60-year-old of unremarkable appearance who was 
cooperative, but noted as notably lacking in insight with 
respect to his psychological history.  The veteran was 
described as of perhaps dull normal intelligence.  He was 
living alone in a trailer in northern New Hampshire.  He was 
described as close to his former wife with two grandchildren 
living nearby.  His youngest son died in 1985.  The veteran 
reported no daily activities and routines, but did 
occasionally visit his family.  

One daily activity actually noted in the private examination 
report was a 17-mile drive to a local pub for three or four 
beers during the afternoon, seven days a week.  

The private report also noted that after his divorce, the 
veteran lived alone and had to apply for Supplemental 
Security Income (SSI) in January 2005.  The report noted that 
the veteran could not explain the basis upon which he 
received SSI. 

On mental status examination, the veteran was described as 
oriented to time, place and person and was cooperative within 
the limits of his ability.  The veteran's thinking and 
presentation were described as disjointed and it was 
difficult for him to focus or to make thoughtful or 
reflective assessments of his history and current world.  The 
veteran's understanding of himself and others was shallow and 
the veteran tended to ramble.  He was noted to be a poor 
historian.  No psychotic thought processes, hallucinations or 
delusions were noted.  

The veteran's sleeping was described as not good as he awoke 
every few hours with worried thoughts and anxiety.  The 
veteran ate alone and had lost interest in outside projects.  
He reported feeling blue and depressed, lonely and with 
little sense of purpose much of the time.  He got along as 
best he could with his former wife, whom he described as 
difficult.  He described his memory and concentration as not 
too good and conceded that he got irritable at times.  He was 
not taking any medications.

The veteran said that any ambitions to do things were 
generally thwarted by an inability to follow through.  The 
report said that the veteran generally presented himself as a 
depressed, passive-dependent individual with a lack of sense 
of purpose and a tendency to project blame onto others for 
misfortunes.  Diagnosis was chronic depression with ongoing 
anxiety.  Dr. F.L. noted that the veteran's anxiety and 
depressive reactions related to a lifelong sense of having 
been victimized by the world and of not having his dependency 
needs met.  A sense of victimization and deprivation 
continued to the time of this examination and was manifested 
by a barren lifestyle, depression and general circumstances.  

The October 2005 VA mental health examination by a board-
certified psychiatrist revealed that the veteran was a 
notably poor historian who had a difficult time presenting a 
coherent chronology of events.  The report noted two 
hospitalizations for overdoses due to "depression, job 
problems, wife problems and service problems."  It was noted 
that the veteran had a history of alcohol abuse/dependence.  
He reported drinking a six-pack of beer a night and smoking 
two packs of cigarettes a day.  

The VA examination report also noted that the veteran was 
employed as a police officer in a Rhode Island town for 10 
years after service, but was fired for "growing a 
mustache."  He and his wife of 33 years bought and operated 
a lodge in New Hampshire for 12 years before they divorced.  
He received $50,000 in the divorce settlement and now lived 
alone spending his day watching television.  He denied any 
drug use.  One of his two sons died in 1986.

According to the examination report, the veteran conceded low 
motivation and that he had lost interest in hunting and 
fishing even though he had obtained his license.  He also 
said that he was not working, except for assisting a plumber 
the previous month, because there were no jobs and he was too 
old.  

On examination, the veteran presented as clean, casually 
dressed and groomed.  However, he sweated frequently and 
inappropriately.  The report noted that he needed frequent 
re-direction and was often tangential.  There was no evidence 
though of delusions or hallucinations.  The veteran reported 
occasional suicidal thoughts, but denied any plan or intent.  
He also denied any homicidal thoughts.  It also was noted 
that he was able to maintain minimal personal hygiene and 
other basic activities of daily living.  He was oriented to 
person, place and time.  He was not obsessive or ritualistic.  
Speech was unremarkable and the veteran did not describe 
panic attacks.  The veteran complained of depressed mood and 
occasional worry.  He ate one meal a day.  The veteran also 
said that he awoke during the night and smoked and that his 
energy level was all right by the afternoon.

Diagnosis was depressive disorder not otherwise specified and 
alcohol abuse.  The examination report noted that the veteran 
presented a somewhat unusual clinical picture as he presented 
with symptoms of depression, including low motivation, 
anhedonia, occasional suicidal ideation, poor sleep, and low 
mood.  However, he also drank alcohol on a regular basis 
which can also present with symptoms of depression.  The 
examiner assigned a Global Assessment of Functioning score of 
55.

During his March 2007 Board hearing, the veteran testified 
that he lived by himself in a trailer in northern New 
Hampshire, had thought about suicide, and dealt with his 
depression in part by drinking at a local bar.  (Transcript, 
pp. 8-9).  He said that he did not sleep well and that his 
appetite was only fair.  (Transcript, p. 9).  He testified to 
little contact with his family.  (Transcript, p. 10, 12).  He 
also admitted to no treatment or medication for his 
psychological condition.  (Transcript, p. 13).  

Regarding suicidal ideation, the veteran could not specify 
whether such ideas were sporadic in nature or on a pretty 
regular basis.  He testified that the idea of suicide at 
times did cross his mind, but that he was able to fight it 
off.  (Transcript, p. 12).  

During his hearing before the DRO at the RO, the veteran 
testified that he was not in any treatment for any 
psychiatric disorder (Transcript, p. 5).  He has testified 
that he did not seek treatment for his depressive disorder 
because he did not have any money for treatment, according to 
his testimony at the May 2005 video conference Board hearing 
(Transcript, p. 9).  

A Global Assessment of Functioning (GAF) score of 55 was 
assigned the veteran in the October 2005 VA examination.  
Under the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV), GAF scores between 51 and 60 represent moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  However, the evidence 
cited above that the veteran has manifested suicidal 
ideation, has no friends, no job and lives alone in a trailer 
in the north of New Hampshire tends to indicate an even more 
substantial impairment in social and occupational 
functioning.

Based on these findings, it is the conclusion of the Board 
that an evaluation of not less than 70 percent is warranted 
for the veteran's depressive disorder.  There is evidence of 
flat affect and the veteran's inability to complete any task 
(such as hunting or fishing)--factors supporting a 50 percent 
rating.  However, both of the examinations cited above and 
the veteran's testimony during his March 2007 Board hearing 
demonstrate disturbing indications of suicidal ideation, a 
factor which supports an even higher, or 70 percent, rating.  

Nevertheless, a thorough review of the record fails to show 
evidence supporting any of the factors which support a 100 
percent rating, especially total occupational and social 
impairment, due to symptoms such as gross impairment in 
thought processes or communication.  The private and VA 
examinations in 2005 specifically found no evidence of 
hallucinations or delusions.  There is no evidence of grossly 
inappropriate behavior or that the veteran is in persistent 
danger of hurting himself or others.  There also is no 
suggestion in the record that the veteran is unable to 
perform activities of daily living or maintain minimal 
personal hygiene or that he is disoriented as to the names of 
his relatives.

The Board finds that the veteran's symptomatology has been 
closer to the disability picture contemplated by a 70 percent 
evaluation than that contemplated by a 30 or 50 percent 
evaluation during the entire pendency of this appeal.  The 
evidence clearly supports an initial 70 percent evaluation 
for the veteran's service-connected depressive disorder.  The 
appeal is granted.

In this case, the Board has based its decision upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorder has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

An initial evaluation of 70 percent, but not higher, for the 
service-connected depressive disorder is granted, subject to 
the regulations governing the payment of VA monetary 
benefits.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


